Citation Nr: 0737330	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  06-37 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for retinitis 
pigmentosa.

2.  Entitlement to service connection for glaucoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to March 
1958.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 decision by the RO that denied 
service connection for an unspecified eye disability.  In his 
notice of disagreement, dated in January 2006, and in 
subsequent statements and testimony, the veteran clarified 
that retinitis pigmentosa and glaucoma were the specific 
disabilities for which he was seeking service connection.  
Accordingly, the issues on appeal have been characterized as 
set forth above, on the title page.

For the reasons set forth below, this appeal is being 
REMANDED for additional development.  VA will notify the 
veteran if further action is required on his part.


REMAND

Generally speaking, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303(a), 3.306 (2007).  Service 
connection is also warranted where the evidence shows that a 
chronic disability or disorder has been caused or aggravated 
by an already service-connected disability.  38 C.F.R. 
§ 3.310 (2007); Allen v. Brown, 7 Vet. App. 439 (1995).

Retinitis pigmentosa, though a congenital or hereditary 
disease, can be service connected if it is shown that the 
disease was first manifested during active military service.  
See VAOPGCPREC 67-90 (July 18, 1990), 55 Fed. Reg. 43,253 
(Oct. 26, 1990).  The mere genetic or familial predisposition 
to develop the symptoms, even if the individual is almost 
certain to develop the condition at sometime in his life, 
does not constitute having the disease.  Only when 
symptomatology and/or an active disease process exist can a 
claimant be said to have developed the disease.  Thus, if a 
claimant has a congenital or hereditary predisposition to 
retinitis pigmentosa prior to service, but no manifestations, 
and he later manifests the disease during active military 
service, service connection may be granted.  Id.

When VA receives a complete or substantially complete 
application for benefits, it is required to make reasonable 
efforts to help the claimant obtain evidence necessary to 
substantiate his claim, to include relevant records from 
Federal and private sources.  38 U.S.C.A. § 5103A(b), (c) 
(West 2002); 38 C.F.R. § 3.159(c)(1)-(3) (2007).  VA is also 
required to provide a medical examination and/or opinion when 
necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

In the present case, the record shows that the RO has been 
unsuccessful in obtaining the veteran's service medical 
records.  In December 2005, the service department indicated 
that relevant records might be located under request code 
"M05" if the veteran was treated and the "necessary 
information" could be supplied.  Since that time, the 
veteran has provided additional details about his in-service 
treatment for eye difficulties.  Specifically, he testified 
during a hearing held in October 2007 that he had been 
treated for problems with night vision at a hospital in 
Nuremburg, Germany "at the end of '53 close to '54."  
Because the service department has suggested that that sort 
of information could facilitate a further search for service 
records, additional development is necessary.

In his original application for benefits, the veteran 
indicated that he had been receiving VA treatment for 
difficulties with his eyes since 1993.  Presently, his claims 
file contains records of treatment from the VA Medical Center 
(VAMC) in Richmond, Virginia dated from February to April 
1996.  The claims file also contains records of treatment 
from the VAMC in Columbia, South Carolina and from the VA 
Community Based Outpatient Clinic (VACBOC) in Sumter, South 
Carolina, dated from June 2004 to June 2006.  However, there 
are no records of any VA treatment dated prior to February 
1996.  Nor are there any records of such treatment dated 
between April 1996 and June 2004.  Because it is not entirely 
clear from the material in the claims file that efforts to 
obtain complete records of the veteran's relevant VA 
treatment have been exhausted, additional development is 
required.  See, e, g., Bell v. Derwinski, 2 Vet. App. 611 
(1992) (holding that VA is charged with constructive notice 
of medical evidence in its possession).

The evidence of record shows that the veteran has been 
diagnosed with retinitis pigmentosa and glaucoma.  The 
veteran has testified that he first experienced problems with 
night vision in late 1953, when he was approximately 19 years 
old.  Although his statements appear to be consistent with 
the medical literature indicating that retinitis pigmentosa 
is often first manifested in adolescence or early adulthood, 
no medical opinion has thus far been obtained as to the 
likely onset and etiology of the veteran's eye difficulties.  
This should also be accomplished.  See, e.g., 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).  See 
also Russo v. Brown, 9 Vet. App. 46, 51 (1996) (indicating 
that VA has a heightened duty to assist a claimant under 
circumstances where his service records cannot be located).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Make an attempt to obtain the appellant's 
service medical records under request code 
"M05," providing the additional information 
supplied by the veteran to the effect that he 
was treated for problems with night vision at 
a hospital in Nuremburg, Germany "at the end 
of '53 close to '54."  If the service 
department indicates that additional 
information is required in order to conduct a 
thorough search for the records, ask the 
service department to indicate what specific, 
additional information is required for the 
search.  If the necessary information is not 
contained in the veteran's claim file, notify 
the veteran and his representative of that 
fact and afford them an opportunity to 
provide the information.  Efforts to obtain 
the veteran's service medical records should 
be fully documented in the claims file and 
should continue until it can be reasonably 
concluded either that the records do not 
exist or that further efforts to obtain them 
would be futile.

2.  Take action to ensure that all relevant 
records of the veteran's treatment at the 
VAMC's in Richmond, Virginia and Columbia, 
South Carolina, and at the VACBOC in Sumter, 
South Carolina, are associated with the 
claims file, including, but not limited to, 
any and all non-electronic (i.e., typed or 
hand-written) clinical records, progress 
notes, and/or reports of hospitalization, 
whether or not they have been archived, 
following the procedures set forth in 
38 C.F.R. § 3.159.  The evidence obtained 
should be associated with the claims file.

3.  After the foregoing development has been 
completed, arrange to have the veteran 
scheduled for an examination of his eyes.  
After examining the veteran, reviewing the 
claims file, and conducting any testing 
deemed necessary, the examiner should provide 
an opinion as to each of the following 
questions:

a.  Is it at least as likely as not 
(i.e., is it 50 percent or more 
probable) that symptoms of retinitis 
pigmentosa were first manifested during 
the veteran's period of active military 
service?  (In offering an opinion as to 
probability, the examiner should 
discuss, among other things, what is 
"typical" of retinitis pigmentosa in 
terms of when the condition ordinarily 
first becomes symptomatic.)

b.  Is it at least as likely as not 
that glaucoma had its onset in service, 
or can otherwise be attributed thereto?  
If not, is it at least as likely as not 
that glaucoma was caused by, or 
chronically or permanently worsened by, 
retinitis pigmentosa?  Are the two 
conditions in any way related?

A complete rationale for all opinions should 
be provided.

4.  Thereafter, take adjudicatory action on 
the issues here in question.  If any benefit 
sought remains denied, furnish a supplemental 
statement of the case (SSOC) to the veteran 
and his representative.  The SSOC should 
contain, among other things, a citation to, 
and summary of, the current and former 
versions of 38 C.F.R. § 3.310.  See Claims 
Based on Aggravation of a Nonservice-
Connected Disability, 71 Fed. Reg. 52,744 
(Sept. 7, 2006) (now codified at 38 C.F.R. 
§ 3.310).

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2007).

